Citation Nr: 1328352	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  13-03 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a higher rating for service-connected 
coronary artery disease (ischemic heart disease), status 
post myocardial infarction and coronary bypass surgery, 
currently evaluated as 30 percent disabling from January 1, 
1984 to September 2, 2002, and 60 percent disabling 
beginning November 1, 2003.  

2.  Entitlement to a higher rating for service-connected 
diabetes mellitus, Type II with erectile dysfunction, 
currently evaluated as 20 percent disabling. 

3.  Entitlement to a higher rating for service-connected 
peripheral neuropathy of the right upper extremity 
(dominant), currently evaluated as 10 percent disabling.

4.  Entitlement to a higher rating for service-connected 
peripheral neuropathy of the left upper extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to November 
1967 and July 1976 to July 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2012 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a statement received by the RO in February 2013, the 
Veteran requested a "personal hearing at the Togus [RO]" and 
maintained that he had previously requested "a hearing at 
the local level" on VA Form 9 dated January 31, 2013.  The 
Board's review of the January 2013 VA Form 9 shows that the 
Veteran declined a "BVA hearing."  After the February 15, 
2013 RO notice that the Veteran's appeal was certified to 
the Board and that the Veteran had 90 days within which to 
request a Board hearing, the Veteran's representative 
indicated that the Veteran wanted his "file . . . sent back 
for local decision review officer hearing to discuss all 
issues on appeal."  See Disabled American Veterans' letter 
received by the RO on February 28, 2013.   

Upon request, a claimant is entitled to a hearing at any 
time on any issue involved in a claim subject to the 
limitations described in 38 C.F.R. § 20.1304 with respect to 
hearings in claims which have been certified to the Board 
for appellate review.  38 C.F.R. § 3.104 (2012).  An 
appellant and his or her representative, if any, will be 
granted a period of 90 days following the mailing of notice 
to them that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board, or until the date the appellate 
decision is promulgated by the Board, whichever comes first, 
during which they may submit a request for a personal 
hearing, additional evidence, or a request for a change in 
representation.  38 C.F.R. § 20.1304 (2012).  

The Veteran appears to have requested a DRO hearing and this 
request occurred within 90 days of the notification of 
certification and transfer of records.  Accordingly, this 
case must be remanded to the RO to satisfy the hearing 
request.  In addition, the RO should obtain clarification 
from the Veteran on whether he also desires a Travel Board 
hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a local 
hearing before a Decision Review Officer 
of the RO in Togus, Maine.  A copy of 
the notice to the Veteran of the 
scheduling of such hearing should be 
placed in the record.  

2.  Ask the Veteran to clarify whether 
he wants to have a Travel Board hearing 
before a Veterans Law Judge at the RO.  
If yes, then the Veteran should be 
scheduled for such hearing at the next 
available opportunity.  A copy of the 
notice to the Veteran of the scheduling 
of such hearing should be placed in the 
record.  


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


